Title: Notes on a Conversation with Matthew Lyon, 31 December 1803
From: Jefferson, Thomas
To: 


               Dec. 31. After dinner to-day the pamphlet on the conduct of Colo. Burr being the subject of conversn Matthew Lyon noticed the insinuations agt. the republicans at Washington pending the Presidential election, & expressed his wish that every thing was spoke out which was known: that it would then appear on which side there was a bidding for votes, & he declared that John Brown of Rhode island, urging him to vote for Colo. Burr used these words. ‘what is it you want, Colo. Lyon, is it office, is it money? only say what you want & you shall have it.’
            